--------------------------------------------------------------------------------

 
Exhibit 10.4
 
Form of Warrant


No.____
 
Issue Date: __________, 2015
 


 
THIS WARRANT AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGIS­TERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  EXCEPT AS
OTHERWISE SET FORTH HEREIN OR IN THAT CERTAIN SECURITIES PURCHASE AGREEMENT
DATED AS OF ______ __, 2015 (THE “SECURITIES PURCHASE AGREEMENT”), NEITHER THIS
WARRANT NOR ANY OF SUCH SHARES MAY BE SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRA­TION STATEMENT FOR SUCH SECURITIES UNDER SAID
ACT OR, AN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE, CUSTOMARY FOR
OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT REGISTRATION IS NOT
REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 OR REGULATION S
UNDER SUCH ACT.
 
Right to Purchase ______ Shares of Common Stock, par value $.001 per share
 
STOCK PURCHASE WARRANT
 
THIS CERTIFIES THAT, for value received, ____________ or its registered assigns
(the “Holder”), is entitled to purchase from MEDITE Cancer Diagnostics Inc., a
Delaware corporation (the “Company”), at any time or from time to time during
the period specified in Paragraph 2 hereof, ____1 fully paid and nonassessable
shares of the Company’s Common Stock, par value $.001 per share (the “Common
Stock”), at an exercise price per share equal to $1.60 (the “Exercise Price”).
The term “Warrant Shares,” as used herein, refers to the shares of Common Stock
purchasable hereunder.  The Warrant Shares and the Exercise Price are subject to
adjustment as provided in Paragraph 4 hereof.
 
This Warrant is subject to the following terms, provisions, and conditions:
 



--------------------------------------------------------------------------------

 
The number of Warrant Shares shall initially be equal to 50% of the principal
amount of the Note the Holder received pursuant to the Securities Purchase
Agreement.  For illustrative purposes only, if the Holder received a Note in the
principal amount of $50,000, such Holder shall receive a Warrant to purchase up
to 25,000 shares of Common Stock.
 


 
1

--------------------------------------------------------------------------------

 
 
1.      Manner of Exercise; Issuance of Certificates; Payment for Shares.
Subject to the provisions hereof, this Warrant may be exercised by the holder
hereof, in whole or in part, by the surrender of this Warrant, together with a
completed exercise agreement in the form attached hereto (the “Exercise
Agreement”), to the Company during normal business hours on any business day at
the Company’s principal executive offices (or such other office or agency of the
Company as it may designate by notice to the holder hereof), and upon payment to
the Company: (i) in cash, by certified or offi­cial bank check or by wire
transfer for the account of the Company of the total Exercise Price for the
Warrant Shares specified in the Exercise Agreement; or (ii) via a cashless
exercise as set forth below.  The Warrant Shares so purchased shall be deemed to
be issued to the holder hereof or such holder’s designee, as the record owner of
such shares, as of the close of business on the date on which this Warrant shall
have been surrendered, the completed Exercise Agreement shall have been
deliv­ered, and payment shall have been made for such shares as set forth above
or below, respectively.  Certifi­cates for the Warrant Shares so purchased,
representing the aggregate number of shares specified in the Exercise Agreement,
shall be delivered to the holder hereof within a reasonable time, not exceeding
three (3) business days, after this Warrant shall have been so
exercised.   Notwithstanding anything contained herein to the contrary, if this
Warrant shall have been exercised only in part, then the Holder need not return
this Warrant; the Holder need only return this Warrant upon the exercise of all
of the then outstanding Warrants; provided however that if the Holder
voluntarily returns this Warrant upon a partial exercise, the Company shall, at
its expense, at the time of delivery of such certificates, deliver to the holder
a new Warrant representing the number of shares with respect to which this
Warrant shall not then have been exercised.
 
In accordance with the other terms set forth herein, this Warrant may also be
exercised at such time by means of a “cashless exercise” in which the Holder
shall be entitled to receive a certificate for the number of Warrant Shares
equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:
 
 
(A) = the Average Closing Price during the ten (10) trading days immediately
preceding the date of such election;
 
(B) = the Exercise Price of this Warrant, as adjusted; and
 
(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.

 
Notwithstanding anything in this Warrant to the contrary, in no event shall the
holder of this Warrant be entitled to exercise a number of Warrants (or portions
thereof) in excess of the number of Warrants (or portions thereof) upon exercise
of which the sum of (i) the number of shares of Common Stock beneficially owned
by the holder and its affiliates (other than shares of Common Stock which may be
deemed beneficially owned through the ownership of the unexercised Warrants and
the unexercised or unconverted portion of any other securities of the Company)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein) and (ii) the number of shares of Common Stock issuable upon
exercise of the Warrants (or portions thereof) with respect to which the
determination described herein is being made, would result in beneficial
ownership by the holder and its affiliates of more than 4.9% of the outstanding
shares of Common Stock.  For purposes of the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Regulation 13D-G thereunder,
except as otherwise provided in clause (i) of the preceding
sentence.  Notwithstanding anything to the contrary contained herein, the
limitation on exercise of this Warrant set forth herein may not be amended
without (i) the written consent of the holder hereof and the Company.
 
 
 
2

--------------------------------------------------------------------------------

 
 
2.      Period of Exercise. This Warrant is exercisable at any time or from time
to time on or after the date on which this Warrant is issued and delivered
pursuant to the terms of the Securities Purchase Agreement and before 6:00 p.m.,
New York, New York time on the fifth (5th) anniversary of the date of issuance
(the “Exercise Period”).
 
3.      Certain Agreements of the Company. The Company hereby covenants and
agrees as follows:
 
(a)           Shares to be Fully Paid.  All Warrant Shares will, upon issuance
in accordance with the terms of this Warrant, be validly issued, fully paid, and
nonassessable and free from all taxes, liens, and charges with respect to the
issue thereof.
 
(b)           Reservation of Shares.  During the Exercise Period, the Company
shall at all times have authorized, and reserved for the purpose of issuance
upon exercise of this Warrant, a suf­ficient number of shares of Common Stock to
provide for the exercise of this Warrant.
 
(c)           Successors and Assigns.  This Warrant will be binding upon any
entity succeeding to the Company by merger, consolidation, or acquisition of all
or sub­stantially all the Company’s assets.
 
4.     Antidilution Provisions; Price Protection.  During the Exercise Period,
the Exercise Price and the number of Warrant Shares shall be subject to
adjustment from time to time as provided in this Paragraph 4, except as set
forth in subsection 4(d)(vi) and so long as it is in compliance with subsection
4(f).
 
In the event that any adjustment of the Exercise Price as required herein
results in a fraction of a cent, such Exercise Price shall be rounded up to the
nearest cent.
 
(a)           Subdivision or Combination of Common Stock.  If the Company at any
time subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after the date of
record for effecting such subdivision, the Exercise Price in effect immediately
prior to such subdivision will be proportionately reduced.  If the Company at
any time combines (by reverse stock split, recapitalization, reorganization,
reclassification or otherwise) the shares of Common Stock acquirable hereunder
into a smaller number of shares, then, after the date of record for effecting
such combination, the Exercise Price in effect immediately prior to such
combination will be proportionately increased.
 


 
3

--------------------------------------------------------------------------------

 
 
(b)           Adjustment in Number of Shares.  Upon each adjustment of the
Exercise Price pursuant to the provisions of this Paragraph 4, the number of
shares of Common Stock issuable upon exercise of this Warrant shall be adjusted
by multiplying a number equal to the Exercise Price in effect immediately prior
to such adjustment by the number of shares of Common Stock issuable upon
exercise of this Warrant immediately prior to such adjustment and dividing the
product so obtained by the adjusted Exercise Price.
 
(c)           Consolidation, Merger or Sale.  In case of any consolidation of
the Company with, or merger of the Company into any other corporation, or in
case of any sale or conveyance of all or substantially all of the assets of the
Company other than in connection with a plan of complete liquidation of the
Company, then as a condition of such consolidation, merger or sale or
conveyance, adequate provision will be made whereby the holder of this Warrant
will have the right to acquire and receive upon exercise of this Warrant in lieu
of the shares of Common Stock immediately theretofore acquirable upon the
exercise of this Warrant, such shares of stock, securities or assets as may be
issued or payable with respect to or in exchange for the number of shares of
Common Stock immediately theretofore acquirable and receivable upon exercise of
this Warrant had such consolidation, merger or sale or conveyance not taken
place.  In any such case, the Company will make appropriate provision to insure
that the provisions of this Paragraph 4 hereof will thereafter be applicable as
nearly as may be in relation to any shares of stock or securities thereafter
deliverable upon the exercise of this Warrant.  The Company will not effect any
consolidation, merger or sale or conveyance unless prior to the consummation
thereof, the successor corporation (if other than the Company) assumes by
written instrument the obligations under this Paragraph 4 and the obligations to
deliver to the holder of this Warrant such shares of stock, securities or assets
as, in accordance with the foregoing provisions, the holder may be entitled to
acquire.
 
(d)           Price Protection.  If and whenever on or after the Issue Date, the
Company issues or sells, or in accordance with this Section 4 is deemed to have
issued or sold, any shares of Common Stock (including the issuance or sale of
shares of Common Stock owned or held by or for the account of the Company, but
excluding any Excluded Securities issued or sold or deemed to have been issued
or sold  and otherwise than as provided in Section 4(a), Section 4(c) or
pursuant to (X) Common Stock Equivalents (as hereinafter defined) granted or
issued prior to the Issue Date or (Y) subsection (i) and (ii) below)
(“Additional Shares of Common Stock”) for a consideration per share that is less
than a price equal to the Exercise Price in effect immediately prior to such
issue or sale or deemed issuance or sale (the “Applicable Exercise Price”) (the
foregoing, a “Dilutive Issuance”), then immediately following such Dilutive
Issuance, the Applicable Exercise Price then in effect shall be reduced to an
amount equal to the Dilutive Issuance Price; provided that only one adjustment
will be made for each Dilutive Issuance. No adjustment to the Exercise Price
shall have the effect of increasing the Exercise Price above the Exercise Price
in effect immediately prior to such adjustment  Upon such adjustment of the
Exercise Price hereunder, the number of Warrant Shares issuable immediately
prior to such Dilutive Issuance shall be adjusted to the number of shares of
Common Stock determined by multiplying the applicable Exercise Price then in
effect immediately prior to such adjustment by the number of Warrant Shares
acquirable upon exercise of this Warrant immediately prior to such reduction and
dividing the product thereof by the Exercise Price resulting from such
adjustment.  For all purposes of the foregoing (including, without limitation,
determining the reduced Exercise Price and consideration per share under this
Section 4(d)), the following shall be applicable:
 
 
 
4

--------------------------------------------------------------------------------

 
 
(i)           Issuance of Options.  If the Company in any manner grants any
Options (as hereinafter defined) and the lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Option or upon
conversion, exercise or exchange of any Common Stock Equivalents issuable upon
exercise of any such Option is less than the Applicable Exercise Price, then
such share of Common Stock shall be deemed to be outstanding and to have been
issued and sold by the Company at the time of the granting or sale of such
Option for such price per share.  For purposes of this Section 4(d)(i), the
“lowest price per share for which one share of Common Stock is issuable upon
exercise of such Options or upon conversion, exercise or exchange of such Common
Stock Equivalents issuable upon exercise of any such Option” shall be equal to
the sum of the lowest amounts of consideration (if any) received or receivable
by the Company with respect to any one share of Common Stock upon the granting
or sale of the Option, upon exercise of the Option and upon conversion, exercise
or exchange of any Convertible Security issuable upon exercise of such Option
less any consideration paid or payable by the Company with respect to such one
share of Common Stock upon the granting or sale of such Option, upon exercise of
such Option and upon conversion exercise or exchange of any Convertible Security
issuable upon exercise of such Option.  No further adjustment of the Exercise
Price or number of Warrant Shares shall be made upon the actual issuance of such
shares of Common Stock or of such Common Stock Equivalents upon the exercise of
such Options or upon the actual issuance of such shares of Common Stock upon
conversion, exercise or exchange of such Common Stock Equivalents. For the
purposes of this Warrant, “Options” shall mean any rights, warrants or options
to subscribe for or purchase shares of Common Stock or Common Stock Equivalents
 
(ii)           Issuance of Common Stock Equivalents.  If the Company in any
manner issues or sells any Common Stock Equivalents and the lowest price per
share for which one share of Common Stock is issuable upon the conversion,
exercise or exchange thereof is less than the Applicable Exercise Price, then
such share of Common Stock shall be deemed to be outstanding and to have been
issued and sold by the Company at the time of the issuance or sale of such
Common Stock Equivalents for such price per share.  For the purposes of this
Section 4(d)(ii), the “lowest price per share for which one share of Common
Stock is issuable upon the conversion, exercise or exchange thereof” shall be
equal to the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to one share of Common Stock upon the
issuance or sale of the Convertible Security and upon conversion, exercise or
exchange of such Convertible Security less any consideration paid or payable by
the Company with respect to such one share of Common Stock upon the issuance or
sale of such Convertible Security and upon conversion, exercise or exchange of
such Convertible Security.  No further adjustment of the Exercise Price or
number of Warrant Shares shall be made upon the actual issuance of such shares
of Common Stock upon conversion, exercise or exchange of such Common Stock
Equivalents, and if any such issue or sale of such Common Stock Equivalents is
made upon exercise of any Options for which adjustment of this Warrant has been
or is to be made pursuant to other provisions of this Section 4(d), no further
adjustment of the Exercise Price or number of Warrant Shares shall be made by
reason of such issue or sale.  For purposes of this Warrant, “Common Stock
Equivalents” shall mean securities or rights directly or indirectly convertible
into or exercisable or exchangeable, or rights that entitle the holders of
Common Stock to purchase, Common Stock.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)           Change in Option Price or Rate of Conversion.  If the purchase
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Common Stock
Equivalents, or the rate at which any Common Stock Equivalents are convertible
into or exercisable or exchangeable for shares of Common Stock increases or
decreases at any time, the Exercise Price and the number of Warrant Shares in
effect at the time of such increase or decrease shall be adjusted to the
Exercise Price and the number of Warrant Shares which would have been in effect
at such time had such Options or Common Stock Equivalents provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate, as the case may be, at the time initially granted,
issued or sold.  For purposes of this Section 4(d)(iii), if the terms of any
Option or Convertible Security that was outstanding as of the date of issuance
of this Warrant are increased or decreased in the manner described in the
immediately preceding sentence, then such Option or Convertible Security and the
shares of Common Stock deemed issuable upon exercise, conversion or exchange
thereof shall be deemed to have been issued as of the date of such increase or
decrease.  No adjustment pursuant to this Section 4(d) shall be made if such
adjustment would result in an increase of the Exercise Price then in effect or a
decrease in the number of Warrant Shares.
 
(iv)           Calculation of Consideration Received.  In case any Option is
issued in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction, (x) the Options will be deemed
to have been issued for the exercise price of such Options and (y) the other
securities issued or sold in such integrated transaction shall be deemed to have
been issued for the aggregate consideration received by the Company.  If any
shares of Common Stock, Options or Common Stock Equivalents are issued or sold
or deemed to have been issued or sold for cash, the consideration received
therefor will be deemed to be the net amount received by the Company
therefor.  If any shares of Common Stock, Options or Common Stock Equivalents
are issued or sold for a consideration other than cash, the amount of such
consideration received by the Company will be the fair value of such
consideration, except where such consideration consists of securities, in which
case the amount of consideration received by the Company will be the Closing
Sale Price of such security on the date of receipt. If any shares of Common
Stock, Options or Common Stock Equivalents are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such shares of Common Stock, Options or Common
Stock Equivalents, as the case may be.  The fair value of any consideration
other than cash or securities will be determined jointly by the Company and the
Majority Holders. If such parties are unable to reach agreement within ten (10)
days after the occurrence of an event requiring valuation (the “Valuation
Event”), the fair value of such consideration will be determined within five (5)
Trading Days after the tenth (10th) day following the Valuation Event by an
independent, reputable appraiser jointly selected by the Company and the
Majority Holders. The determination of such appraiser shall be final and binding
upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(v)           Record Date.  If the Company takes a record of the holders of
shares of Common Stock for the purpose of entitling them (A) to receive a
dividend or other distribution payable in shares of Common Stock, Options or in
Common Stock Equivalents or (B) to subscribe for or purchase shares of Common
Stock, Options or Common Stock Equivalents, then such record date will be deemed
to be the date of the issue or sale of the shares of Common Stock deemed to have
been issued or sold upon the declaration of such dividend or the making of such
other distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
 
(vi)           Exceptions to Adjustment of Conversion Price.  No adjustment to
the Exercise Price will be made (the following being collectively referred to as
“Excluded Securities”) (A) upon the issuance of shares of Common Stock or
options or warrants to purchase Common Stock to directors, officers, consultants
or employees of the Company in their capacity as such pursuant to any stock or
option plan duly adopted by the Board of Directors of the Company (an "Approved
Stock Plan"), provided that the exercise price of any such options is not
lowered, none of such options are amended to increase the number of shares
issuable thereunder and none of the terms or conditions of any such options are
otherwise materially changed in any manner that adversely affects the Holder or
any of the holders of the other Warrants issued pursuant to the Securities
Purchase Agreement (the "Other Holders"); (ii) shares of Common Stock issued
upon the conversion or exercise of Common Stock Equivalents (as hereinafter
defined) (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) issued prior to
the Issue Date, provided that the conversion or exercise (as the case may be) of
any such Convertible Security is made solely pursuant to the conversion or
exercise (as the case may be) provisions of such Convertible Security that were
in effect on the date immediately prior to the Issue Date, the conversion or
exercise price of any such Common Stock Equivalents (other than standard options
to purchase Common Stock issued pursuant to an Approved Stock Plan that are
covered by clause (i) above) is not lowered, none of such Common Stock
Equivalents are (other than standard options to purchase Common Stock issued
pursuant to an Approved Stock Plan that are covered by clause (i) above) (nor is
any provision of any such Common Stock Equivalents) amended or waived in any
manner (whether by the Company or the holder thereof) to increase the number of
shares issuable thereunder and none of the terms or conditions of any such
Common Stock Equivalents (other than standard options to purchase Common Stock
issued pursuant to an Approved Stock Plan that are covered by clause (i) above)
are otherwise materially changed or waived (whether by the Company or the holder
thereof) in any manner that adversely affects the Warrant Holder or any of the
Other Holders; (iii) upon the issuance of the Notes; (iv) upon the issuance of
Warrant Shares issued pursuant to the Securities Purchase Agreement; (v) upon
the issuance of any warrants to any placement agent of the transaction
contemplated by the Securities Purchase Agreement; (vii) upon the issuance of
any Warrants or Warrant Shares issued as a result of an event of default under
the Notes; (viii) upon the issuance of any securities issued pursuant to the
Additional Financing, as such term is defined in the Note; (ix) upon the
issuance of shares of Common Stock in connection with mergers, acquisitions,
strategic licensing arrangements, strategic business partnerships or joint
ventures, in each case with non-affiliated third parties and otherwise on an
arm’s-length basis, the purpose of which is not to raise additional capital; and
(x) upon the issuance of up to 250,000 shares of Common Stock to consultants and
strategic partners. Notwithstanding the foregoing, any Common Stock issued or
issuable to raise capital for the Company or its subsidiaries, directly or
indirectly, in connection with any transaction contemplated by clause (ix) or
(x) above, including, without limitation, securities issued in one or more
related transactions or that result in similar economic consequences, shall not
constitute Excluded Securities.
 


 
7

--------------------------------------------------------------------------------

 
 
(e)           Notice of Adjustment.  Promptly after adjustment of the Exercise
Price or any increase or decrease in the number of shares purchasable upon the
exercise of the Warrant, the Company shall give written notice in accordance
with Section 20. The notice shall be signed by an authorized officer of the
Company and shall state the effective date of the adjustment and the Exercise
Price resulting from such adjustment and the increase or decrease, if any, in
the number of shares purchasable at such price upon any exercise of the Warrant,
setting forth in reasonable detail the method of calculation and the facts upon
which such calculation is based.
 
(f)             [Intentionally omitted]
 
5.      Issue Tax. The issuance of certificates for Warrant Shares upon the
exercise of this Warrant shall be made without charge to the holder of this
Warrant or such shares for any issuance tax or other costs in respect thereof,
provided that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the issuance and delivery of any
certificate in a name other than the holder of this Warrant.
 
6. No Rights or Liabilities as a Shareholder. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a shareholder of the
Company, until such time and only to the extent that such Warrant is exercised
into shares of Common Stock.  No provision of this Warrant, in the absence of
affirmative action by the holder hereof to purchase Warrant Shares, and no mere
enumeration herein of the rights or privileges of the holder hereof, shall give
rise to any liability of such holder for the Exercise Price or as a shareholder
of the Company, whether such liability is asserted by the Company or by
creditors of the Company.
 
7.Transfer, Exchange, and Replacement of Warrant.
 
(a)           Restriction on Transfer.  This Warrant and the rights granted to
the holder hereof are transferable, in whole or in part, upon surrender of this
Warrant, together with a properly executed assignment in the form attached
hereto, at the office or agency of the Company, pro­vided, however, that any
transfer or assignment shall be subject to the conditions set forth in the
applicable provisions of the Securities Purchase Agreement.  Until due
presentment for registration of transfer on the books of the Company, the
Company may treat the registered holder hereof as the owner and holder hereof
for all purposes, and the Company shall not be affected by any notice to the
con­trary.
 
(b)           Warrant Exchangeable for Different Denomina­tions.  This Warrant
is exchange­able, upon the surrender hereof by the holder hereof at the office
or agency of the Company, for new Warrants of like tenor representing in the
aggregate the right to purchase the number of shares of Common Stock which may
be purchased hereunder, each of such new Warrants to represent the right to
purchase such number of shares as shall be designated by the holder hereof at
the time of such surrender.
 
(c)           Replacement of Warrant.  Upon receipt of evi­dence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of any such loss, theft, or destruc­tion, upon
delivery of an indemnity agreement reason­ably satisfactory in form and amount
to the Company, or, in the case of any such mutilation, upon surrender and
cancellation of this Warrant, the Company, at its expense, will execute and
deliver, in lieu thereof, a new Warrant of like tenor.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           Cancellation; Payment of Expenses.  Upon the surrender of this
Warrant in connection with any trans­fer, exchange, or replacement as provided
in this Paragraph 7, this Warrant shall be promptly canceled by the
Company.  The Company shall pay all taxes (other than securities transfer taxes)
and all other expenses (other than legal expenses, if any, incurred by the
holder or transferees) and charges payable in connection with the preparation,
execution, and delivery of Warrants pursuant to this Paragraph 7.
 
(e)           Register.  The Company shall maintain, at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to the holder hereof), a register for this Warrant, in which the Company
shall record the name and address of the person in whose name this Warrant has
been issued, as well as the name and address of each transferee and each prior
owner of this Warrant.
 
(f)           Exercise or Transfer Without Registration.  If, at the time of the
surrender of this Warrant in connection with any exercise, transfer, or exchange
of this Warrant, this Warrant (or, in the case of any exercise, the Warrant
Shares issuable hereunder), shall not be registered under the Securities Act of
1933, as amended (the “Securities Act”) and under applicable state securities or
blue sky laws, the Company may require, as a condition of allowing such
exercise, transfer, or exchange, (i) that the holder or transferee of this
Warrant, as the case may be, furnish to the Company a written opinion of
counsel, which opinion and counsel are acceptable to the Company, to the effect
that such exercise, transfer, or exchange may be made without registration under
said Act and under applicable state securities or blue sky laws, (ii) that the
holder or transferee execute and deliver to the Company an investment letter in
form and substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a) promulgated under the Securities
Act; provided that no such opinion, letter or status as an “accredited investor”
shall be required in connection with a transfer pursuant to Rule 144 under the
Securities Act.  The first holder of this Warrant, by taking and holding the
same, represents to the Company that such holder is acquiring this Warrant for
investment and not with a view to the distribution thereof.  In no event shall
the Holder be permitted to assign the Warrant unless provided with express
written consent by the Company.
 
8.[Intentionally Omitted]  
 
9.Notices.  Any notice(s) given under this Warrant shall be given on the same
terms and conditions set forth in Section 8(f) of the Purchase Agreement.  
 
10.    Governing Law. THIS WARRANT SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS.  THE PARTIES HERETO HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN NEW YORK,
NEW YORK WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS WARRANT, THE AGREEMENTS
ENTERED INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH SUIT OR PROCEEDING.  BOTH PARTIES FURTHER AGREE THAT
SERVICE OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING.  NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.  BOTH PARTIES AGREE THAT A FINAL
NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
LAWFUL MANNER.  THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE ARISING UNDER
THIS WARRANT SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES, INCLUDING
ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH
DISPUTE.
 
 
 
9

--------------------------------------------------------------------------------

 
 
11.    Miscellaneous.
 
(a)           Amendments.  This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the holder hereof.
 
(b)           Descriptive Headings.  The descriptive headings of the several
paragraphs of this Warrant are in­serted for purposes of reference only, and
shall not affect the meaning or construction of any of the provisions hereof.
 
(c)           Remedies.  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the holder, by vitiating
the intent and purpose of the transaction contemplated hereby.  Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Warrant will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Warrant, that the
holder shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Warrant and
to enforce specifically the terms and provisions thereof, without the necessity
of showing economic loss and without any bond or other security being required.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.
 

 
MEDITE CANCER DIAGNOSTICS, INC.
 
 
         
 
By:
        Michaela Ott       Chief Executive Officer          

 
Dated as of December __, 2015
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


FORM OF EXERCISE AGREEMENT
 


 
Dated:  ________ __, 20__
 


 
To:           ______________________
 


 
The undersigned, pursuant to the provisions set forth in the within Warrant,
hereby agrees to purchase ________ shares of Common Stock covered by such
Warrant.
 
Payment shall take the form of (check applicable box):
 
[  ] in lawful money of the United States $_______; or
 
[ ] the cancellation of ________ Warrant Shares as is necessary, in accordance
with the formula set forth in section 1, to exercise this Warrant with respect
to the maximum number of Warrant Shares purchasable pursuant to the cashless
exercise procedure set forth in section 1.
 
Please issue a certificate or certifi­cates for such shares of Common Stock in
the name of and pay any cash for any fractional share to:
 


 

    Name:               Signature:               Address:                      
Note: The above signature should correspond exactly with the name on the face of
the within Warrant, if applicable.

 
 
 


 
 

--------------------------------------------------------------------------------

 


FORM OF ASSIGNMENT
 


 


 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers all the
rights of the undersigned under the within Warrant, with respect to the number
of shares of Common Stock covered thereby set forth hereinbelow, to:


 
Name of
Assignee                                                      Address                                                                No
of Shares
 


 

 
 
, and hereby irrevocably constitutes and appoints
___________________________________ as agent and attorney-in-fact to trans­fer
said Warrant on the books of the within-named corporation, with full power of
substitution in the premises.
 


 
Dated:           ________ __, 20__
 
 


 

In the presence of:                        Name:               Signature:      
Title of Signing Officer or Agent (if any):
            Address:                                 Note:  The above signature
should correspond exactly with the name on the face of the within Warrant, if
applicable.

 
 

 
 
 
 

--------------------------------------------------------------------------------